Citation Nr: 0732825	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-06 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
wife.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The record before the Board does not include the veteran's 
dates of service.  VA electronic records indicate that he had 
"Post Vietnam" active duty.  The appellant is the veteran's 
wife.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Health Administration 
Center (HAC) in Denver, Colorado, which denied the benefit 
sought on appeal.

The appeal is REMANDED to the Regional Office (RO) in St. 
Petersburg, Florida via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In correspondence received in August 2007, the appellant 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ).  Thus, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the appellant for a 
videoconference hearing at the RO.  
Notify the appellant in writing of the 
date, time and location of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws the hearing request, 
or if she fails to report for the 
scheduled hearing without good cause, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



